Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 23, 2020                                                                                Bridget M. McCormack,
                                                                                                                  Chief Justice

  161077                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein
            Plaintiff-Appellee,                                                                       Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 161077
                                                                   COA: 351626
                                                                   Ingham CC: 17-000629-FC
  SERENITY DIANE STEPHENSON,
            Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the January 10, 2020
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 23, 2020
           t1216
                                                                              Clerk